          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


Roderick J. Rogers,

                       Plaintiff,       Case No. 1:16-cv-01556

v.                                      Michael L. Brown
                                        United States District Judge
City of College Park, Georgia, et
al.,

                       Defendants.

________________________________/

                         OPINION & ORDER

     City of College Park police officers mistakenly arrested Plaintiff

Roderick Rogers for a crime he did not commit. He sued the individual

officers for malicious prosecution and the City for negligence. While the

case was pending, the City issued him several municipal citations

involving his auto repair business. Plaintiff thus amended his complaint,

adding a claim that the City was retaliating against him in violation of

his First Amendment rights.         The individual Defendants moved for

summary judgment, arguing qualified immunity shielded them from any

liability arising from the mistaken arrest. The City moved for summary
judgment on the negligence claim arising from the mistaken arrest and

the First Amendment retaliation claim. The Court grants Defendants’

motion.

I.    Factual Background

      A.    Plaintiff’s Wrongful Arrest

      In September 2014, non-party Rodrick L. Rodgers ran over Paulette

Carter with his car. (Dkt. 17 ¶ 14.) She sought medical treatment at a

local hospital. (Id. at ¶ 15.) Defendant Officers Silvers and Ferguson

went to the hospital to interview her. (Id. ¶ 16.) She told them about the

assault, said she knew the person who hurt her, and identified him as

“Rodrick Rodgers.” (Id. ¶ 17.) She described him as a “black male in his

mid-40s, slender build, around 6’1” or 6’2”, and dark-skinned.” (Dkts. 59-

27 ¶ 3; 68 ¶ 3.) She did not know the suspect’s date of birth. (Dkts. 59-

27 ¶ 3; 68 ¶ 3.)

      Defendant Silvers contends that Ms. Carter also said the man had

a business on Riverdale Road.      (Dkt. 78 at 25:24–26:2.)    Defendant

Ferguson “testified that Carter said the man owned an auto shop at the

corner of Riverdale Road and Hersel.” (Dkt. 59-27 ¶ 5.) Ms. Carter

denies saying this. She provided Plaintiff a declaration stating she told



                                    2
them the man who assaulted her sold t-shirts for a living. (Dkt. 81 ¶ 4.)1

She claims she never said he owned a business on Riverdale Road. (Id.)

      After speaking with Ms. Carter at the hospital, Defendants Silvers

and Ferguson ran the name “Roderick Rogers” through their RMS

software, which the College Park Police Department uses to maintain

information about people with whom police officers have contact. (Dkts.

59-27 ¶ 7; 68 ¶ 7.) The system provides basic identifying information like

an individual’s race, height, and weight, and other details. (Dkts. 59-27

¶ 6; 68 ¶ 6.) Apparently, the officers did not ask Ms. Carter how to spell

her assailant’s name. (Dkt. 68 ¶ 3.) In addition, while she said his name

was “Rodrick Rodgers,” they must have heard it as “Roderick Rogers” as

that was the “common spelling” of the name they ran through the system.

The record lacks any evidence to suggest Defendants knew they were

misspelling Ms. Carter’s assailant’s name. (See Dkt. 78 at 24:19–21 (“I

just used the common spelling for Roderick, even though that could be

spelled different ways, too.”).)




1 Defendants argue that the Court may not consider Ms. Carter’s
declaration because it does not comply with the Local Rules. While
Defendants are correct, the Court elects to consider Carter’s declaration.

                                    3
     The RMS system provided information for three people. First, it

identified Plaintiff.   The system described him as a forty-year-old

African-American male from College Park, weighing 205 pounds and

standing six feet two inches tall. (Dkt. 59-7 at 2.) Defendant Officers

Ferguson and Silvers believed that description of Plaintiff was “spot-on”

to Ms. Carter’s description of her attacker. (Dkt. 59-27 ¶ 9; 68 ¶ 9.)

Second, the system identified Plaintiff’s son, who was born in 1990 and

nowhere near the age of the person Ms. Carter described. (Dkt. 59-7 at

3.) Third, the system identified a man from Cordele, Georgia, who was

six inches shorter and 45 pounds lighter than Plaintiff. (Dkt. 68 ¶ 8.)2

     As explained above, both Defendant Officers testified that Ms.

Carter said the man who assaulted her ran a business or auto repair shop

on Riverdale Road. Before the interview with Ms. Carter, Defendant

Silvers knew Plaintiff has such a business because Plaintiff had worked



2 Plaintiff disputes Defendants’ assertion that these were the only people
identified by the RMS system but offers no evidence to support his
assertion. His simple denial cannot raise a genuine dispute of material
fact. See Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475
U.S. 574, 586 n.11 (1986) (recognizing that nonmoving party must point
to “specific facts” and “may not rest upon the mere allegations or denials
of his pleading”).



                                    4
on cars for police officers. (Dkt. 78 at 30:10–25.)3 Defendant Silvers

testified that this was an important piece of information to him and “the

primary reason” why he believed Plaintiff assaulted Ms. Carter. (Id. at

26:8.) Of course, Ms. Carter denies having said this.

     While at the hospital, Defendants Ferguson and Silvers concluded

Plaintiff had committed the assault. (Dkts. 59-27 ¶ 10; 68 ¶ 10.) They

never showed Ms. Carter a photograph of Plaintiff from the RMS system

so that she could positively identify him as the man who hurt her. They

also never presented her a photographic lineup that included his photo

and asked her to identify her attacker. (Dkt. 78 at 32:11–16.) Instead,

they returned to the police station to obtain an arrest warrant. (Dkt. 59-

27 ¶ 10.)

     Defendant Ferguson drafted the incident report and arrest

warrant. (Dkts. 59-27 ¶ 13; 68 ¶ 13.) In the arrest warrant, he did not

explain how he and Defendant Silvers identified Plaintiff as the

assailant.   Both Defendant Sergeant Ware and Defendant Patterson

reviewed the warrant, with Defendant Ware requesting minor changes.



3 Defendant Silvers was the only Defendant who knew of or knowingly
interacted with Plaintiff before this suit. (Dkts. 59-27 ¶ 12; 68 ¶ 12.)


                                    5
(Dkt. 59-27 ¶¶ 14–15.) Defendants Ferguson and Silvers presented the

warrant to a judge and explained what happened and why they believed

they had probable cause to arrest Plaintiff. (Id. ¶ 18.) A judge signed the

arrest warrant. (Id. ¶ 19; Dkt. 68 ¶ 19.)4

     Defendants Silvers and Ferguson arrested Plaintiff at his business

on Riverdale Road. (Dkts. 59-27 ¶ 20; 68 ¶¶ 20–21.) They took him to

the College Park jail. (Dkts. 59-27 ¶ 20; 68 ¶¶ 20–21.) Law enforcement

then transported him to the Fulton County jail. (Dkts. 59-27 ¶ 22; 68

¶ 22.) The jail held him for about 54 hours before releasing him on bond.

(Dkts. 59-27 ¶¶ 23–24; 68 ¶¶ 23–24.)

     A few days later, Plaintiff went to the police station and filed a

complaint about his wrongful arrest.         (Dkts. 59-27 ¶ 31; 68 ¶ 31.)

Another officer conducted a follow-up investigation, including showing

Ms. Carter a photographic lineup from which she failed to identify

Plaintiff. (Dkt. 59-12 at 2.) The officer then ran the name “Rodrick”




4 Plaintiff disputes these facts on the basis that the record is unclear on
which particular judge signed the arrest warrant. (Dkt. 68 ¶ 18.)
Because Plaintiff does not challenge the sufficiency of the warrant, the
identity of the judge who in fact signed it is immaterial to the Court’s
summary judgment determination on his malicious prosecution claim.


                                    6
through the RMS system and identified Rodrick Rodgers. (Id. at 3.) The

system described him as a forty-two-year-old African-American man from

College Park, weighing 220 pounds and standing six feet four inches tall.

Ms. Carter identified him in a photographic lineup as her attacker. (Id.)

     B.    Law Enforcement Drops the Charges

     Law enforcement dismissed the charges against Plaintiff.           An

internal affairs review later criticized Officer Silvers’s and Officer

Ferguson’s actions. It found they had “made assumptions without basis”

and filed an incomplete report that did not include the description the

victim gave of the suspect or explain how they identified the suspect. (Id.)

The investigation concluded that “the officers did not show an attention

to duty to complete the incident report so that the suspect could have

been properly identified.” (Id.)

     The investigation also concluded that Defendant Ware, as the shift

supervisor, did not adequately perform oversight or correct “glaring

mistakes if he had reviewed all material associated with this incident.”

(Id.) The report also concluded that Defendant Patterson “should have

questioned the officers on how they arrived at the conclusion of the




                                     7
suspect, before approving the report,” though did not find him in violation

of any of the Department’s SOPs. (Id.)

     C.     The Alleged Retaliation

     On March 13, 2015, Plaintiff notified the City of College Park that

he intended to sue it for damages arising from his false arrest. (Dkts. 59-

27 ¶ 34; 68 ¶ 34.) He also claimed the City harassed him repeatedly by

issuing several citations to his business because City officials did not like

the business and wanted him to move it or close it down. (Dkts. 59-27

¶ 34; 68 ¶ 34.) Three days later, Plaintiff sued City of College Park and

the individual Defendants for false arrest and malicious prosecution.

(Dkts. 59-27 ¶ 35; 68 ¶ 35.)

     The City claims it received notice of the suit on May 17, 2016, when

a private attorney read about it online and notified the City Attorney.

(Dkts. 59-27 ¶ 36; 68 ¶ 36.)     The City Attorney then forwarded the

complaint to the City Manager and the Director of Human Resources and

Risk Management. (Dkts. 59-27 ¶ 37; 68 ¶ 37.) Plaintiff presented no

evidence raising a genuine issue of material fact to contradict this

timeline.




                                     8
      The day after the City Attorney learned of the lawsuit, City

Councilman Roderick Gay emailed Alexandria Porter, the City Code

Enforcement Officer responsible for the area encompassing Plaintiff’s

business, about possible code violations at Plaintiff’s business. (Dkts. 59-

27 ¶ 38; 68 ¶ 38.) Councilman Gay, who lives three blocks from Plaintiff’s

business and drives by it nearly every day, asked Porter to “please start

[the] process to remove storage bin and derelict vehicle at business on

Riverdale Drive.” (Dkts. 59-27 ¶ 39; 68 ¶ 39.) That afternoon, Porter

issued a citation to Plaintiff for a “derelict vehicle.” (Dkts. 59-27 ¶ 40; 68

¶ 40.) The City ultimately dismissed that citation because Porter used a

code section not intended for automotive shops like Plaintiff’s business

but one used in residential or non-automotive commercial locations.

(Dkts. 59-27 ¶ 41; 68 ¶ 41.)

     Councilman Gay testified that he does not recall the exact date

when he first learned of Plaintiff’s lawsuit, but that he does “remember

it being in [a City Council] executive session.” (Dkt. 72 at 71:2–8.) City

documents show that the first Executive Session after the City Attorney

received notice of the suit occurred on June 6, 2016 — 19 days after

Plaintiff’s May 18th code citation. (Dkts. 59-27 ¶ 43; 68 ¶ 43.)



                                      9
      Four months later, Karen Banks, a Code Enforcement Officer,

issued Plaintiff a citation for storing vehicles longer than fourteen days,

a violation of College Park’s municipal code. (Dkts. 59-27 ¶ 44; 68 ¶ 44.)

She issued him another citation a few days later, this one for working on

vehicles outside a service bay. (Dkts. 59-27 ¶ 44; 68 ¶ 44.) She explained

that she issued these citations after receiving several complaints. She

did not know about Plaintiff’s lawsuit against the City at the time. (Dkts.

59-27 ¶ 45; 68 ¶ 45.)

      In November 2016, six months after filing his complaint, Plaintiff

amended his complaint to add a First Amendment retaliation claim

against the City, claiming the City retaliated against him by issuing the

municipal citations. (Dkts. 59-27 ¶ 46; 68 ¶ 46.)

II.   Legal Standard

      Rule 56 of the Federal Rules of Civil Procedure provides that a court

“shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” FED. R. CIV. P. 56(a).

      A factual dispute is genuine if the evidence would allow a

reasonable jury to find for the nonmoving party. Anderson v. Liberty



                                    10
Lobby, Inc., 477 U.S. 242, 248 (1986). A fact is “material” if it is “a legal

element of the claim under the applicable substantive law which might

affect the outcome of the case.” Allen v. Tyson Foods, Inc., 121 F.3d 642,

646 (11th Cir. 1997).

     The party moving for summary judgment bears the initial burden

of showing a court, by reference to materials in the record, that there is

no genuine dispute as to any material fact. Hickson Corp. v. N. Crossarm

Co., 357 F.3d 1256, 1260 (11th Cir. 2004) (citing Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986)). A moving party meets this burden merely by

“ ‘showing’—that is, pointing out to the district court—that there is an

absence of evidence to support the nonmoving party’s case.” Celotex, 477

U.S. at 325. The movant, however, need not negate the other party’s

claim. Id. at 323. In determining whether the moving party has met this

burden, a court must view the evidence and all factual inferences in the

light most favorable to the party opposing the motion. Johnson v. Clifton,

74 F.3d 1087, 1090 (11th Cir. 1996).

     Once the movant has adequately supported its motion, the

nonmoving party then has the burden of showing that summary

judgment is improper by coming forward with specific facts showing a



                                     11
genuine dispute. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986). Ultimately, there is no “genuine [dispute] for trial”

when the record as a whole could not lead a rational trier of fact to find

for the nonmoving party. Id. But “the mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment; the requirement is that there

be no genuine issue of material fact.” Anderson, 477 U.S. at 247–48. The

court, however, resolves all reasonable doubts in favor of the non-movant.

Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1115 (11th Cir. 1993).

Additionally, “[i]t is not the court’s role to weigh conflicting evidence or

to make credibility determinations; the non-movant’s evidence is to be

accepted for purposes of summary judgment.” Mize v. Jefferson City Bd.

of Educ., 93 F.3d 739, 742 (11th Cir. 1996).

III. Discussion

     In his response brief in opposition to Defendants’ motion for

summary judgment, Plaintiff voluntarily dismissed five of the eight

counts in his amended complaint.5 All that remains for the Court to



5 Plaintiff voluntarily dismissed Count I (false arrest and false
imprisonment claim under § 1983); Count V (state law malicious arrest


                                    12
consider then is (1) Count II (§ 1983 claim for malicious prosecution);

(2) Count III (§ 1983 claim for First Amendment retaliation); and

(3) Count IV (state-law claim of negligence against Defendant City of

College Park).

     A.    Federal Claims & Qualified Immunity

     Defendants argue that qualified immunity protects them from

Plaintiff’s claims arising under 42 U.S.C. § 1983. “Qualified immunity

offers complete protection for government officials sued in their

individual capacities if their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person would

have known.” Vinyard v. Wilson, 311 F.3d 1340, 1346 (11th Cir. 2002)

(internal quotation marks omitted).      So “[q]ualified immunity gives

government officials breathing room to make reasonable but mistaken

judgments about open legal questions.” Ashcroft v. al-Kidd, 563 U.S. 731,

743 (2011).      Qualified immunity allows officials “to carry out their

discretionary duties without the fear of personal liability or harassing

litigation.” Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002). When



claim); Count VI (state law malicious prosecution claim); Count VII
(claim for punitive damages); and Count VIII (claim for attorneys’ fees).
(Dkt. 67 at 9 n.4, 23 n.5.)

                                    13
properly applied, qualified immunity “protects all but the plainly

incompetent or those who knowingly violate the law.” al-Kidd, 563 U.S.

at 743 (internal quotation marks omitted).

     Qualified immunity may attach only when the officer is “acting

within the scope of his discretionary authority when the allegedly

wrongful acts occurred.” Grider v. City of Auburn, 618 F.3d 1240, 1254

n.19 (11th Cir. 2010) (citing Lee, 284 F.3d at 1194). A public official acts

within the scope of his discretionary authority where the acts complained

of were “undertaken pursuant to the performance of his duties and within

the scope of his authority.” See Rich v. Dollar, 841 F.2d 1558, 1564 (11th

Cir. 1988). “Once the defendant establishes that he was acting within

his discretionary authority, the burden shifts to the plaintiff to show that

qualified immunity is not appropriate.” Lee, 284 F.3d at 1194. The

parties agree all individual Defendants acted within the scope of their

discretionary authority when arresting Plaintiff.       See, e.g., Wate v.

Kubler, 839 F.3d 1012, 1018 (11th Cir. 2016) (holding officers acted

within discretionary authority when arresting suspect). Plaintiff, thus,

has the burden of showing that qualified immunity is unavailable to

Defendants.



                                    14
      The qualified immunity analysis presents two questions: first,

whether the allegations taken as true establish the violation of a

constitutional right; and second, if so, whether the constitutional right

was clearly established when the violation occurred. Hadley v. Gutierrez,

526 F.3d 1324, 1329 (11th Cir. 2008). These distinct questions “do not

have to be analyzed sequentially; if the law was not clearly established,

[the court] need not decide if the [d]efendants actually violated the

[plaintiff’s] rights, although [the court is] permitted to do so.” Fils v. City

of Aventura, 647 F.3d 1272, 1287 (11th Cir. 2011).

      Plaintiff has the burden of showing Defendants’ actions violated a

constitutional right and that the right was clearly established at the time

of the arrest. See Gutierrez, 526 F.3d at 1329.

            1.    Count II – Malicious Prosecution under § 1983

                  a.    Constitutional Violation

      “To establish a federal malicious prosecution claim under § 1983,

the plaintiff must prove a violation of his Fourth Amendment right to be

free from unreasonable seizures in addition to the elements of the

common law tort of malicious prosecution.” Wood v. Kesler, 323 F.3d 872,

881 (11th Cir. 2003) (emphasis omitted).          The common law tort of



                                      15
malicious prosecution requires proof that (1) the defendant instituted or

continued a criminal prosecution, (2) the defendant did so with malice

and without probable cause, (3) the prosecution ended in the plaintiff’s

favor, and (4) the plaintiff suffered some injury. Id. at 882. The Eleventh

Circuit has explained that the “federal law of probable cause — not state

law — should determine whether a plaintiff has raised a genuine issue of

material fact with respect to a § 1983 malicious prosecution claim.” Id.

at 882 n.17 (quoting Green v. Montgomery, 219 F.3d 52, 60 n.2 (2d Cir.

2000)).

     When probable cause supports an officer’s decision to arrest and

prosecute an individual, it bars that individual’s later § 1983 claim for

malicious prosecution. Kingsland v. City of Miami, 382 F.3d 1220, 1226

(11th Cir. 2004) (holding probable cause to arrest bars subsequent section

1983 claim for malicious prosecution). An officer has probable cause to

arrest “if the facts and circumstances within the officer’s knowledge, of

which he has reasonably trustworthy information, would cause a prudent

person to believe, under the circumstances shown, that the suspect has

committed, is committing, or is about to commit an offense.” Carter v.




                                    16
Butts Cty., 821 F.3d 1310, 1319 (11th Cir. 2016) (internal quotation

marks omitted).

      But when an officer asserts qualified immunity, the issue is not

whether probable cause actually existed. Rather, the issue is whether

the officer had “arguable” probable cause. Gates v. Khokhar, 884 F.3d

1290, 1298 (11th Cir. 2018). “[I]t is inevitable that law enforcement

officials will in some cases reasonably but mistakenly conclude that

probable cause is present, and in such cases those officials should not be

held personally liable.” Grider, 618 F.3d at 1257 (internal quotation

marks omitted). Qualified immunity still protects those officers. So an

officer is entitled to qualified immunity “where reasonable officers in the

same circumstances and possessing the same knowledge as the

[defendant] could have believed that probable cause existed to arrest.”

Gates, 884 F.3d at 1298 (internal quotation marks omitted).

      Defendants Ferguson and Silvers made an obvious mistake; they

arrested an innocent man. But the record establishes theirs was a good-

faith mistake and that they had arguable probable cause to arrest

Plaintiff.




                                    17
     Defendants Ferguson and Silvers interviewed Ms. Carter. She told

them a man named “Rodrick Rodgers” had assaulted her. The Court uses

that spelling because Plaintiff used it in his amended complaint and

throughout this litigation. But nothing in the record shows Ms. Carter

spelled the name for the officers and Plaintiff has provided no evidence

to suggest otherwise. (Dkt. 68 ¶ 2.) She simply said the name. (Id.)

Phonetically, there is little difference between the name “Roderick

Rogers” and “Rodrick Rodgers.”           Just a single syllable, perhaps,

depending on the speaker’s enunciation. The officers testified that —

after hearing Ms. Carter state the name of her assailant — they typed

“Roderick Rogers” into the RMS system because that is what they

thought she said. (Id. ¶ 6.) This testimony provides powerful evidence

that Defendant Officers heard the name “Roderick Rogers.”         Plaintiff

makes much out of the different spellings. But the undisputed evidence

establishes that Defendants Ferguson and Silvers thought they heard

Ms. Carter use Plaintiff’s name “Roderick Rogers” and never considered

an alternative — but strikingly similar — name.

     Ms. Carter also described the man who assaulted her as a “black

male in his mid-40s, slender build, around 6’1” or 6’2”, and dark-skinned.”



                                    18
When the officers entered Plaintiff’s name into their computer system, it

identified only three Roderick Rogers, with only his description matching

Ms. Carter’s description of her assailant. RMS described Plaintiff as a

forty-year-old African-American male from College Park, weighing 205

pounds and standing six feet two inches tall — the same race, age, height,

and build as Ms. Carter’s assailant. The undisputed evidence shows

Plaintiff and the perpetrator shared nearly the same name phonetically

and nearly the same physical description:

        Characteristic               Plaintiff        Perpetrator
   Name                         Roderick Rogers     Rodrick Rodgers
   Sex                          Male                Male
   Race                         African-American    African-American
   Year of Birth                1974                1971
   Height                       6’2”                6’4”
   Weight                       205                 220
   Live/Work City               College Park        College Park

     Plaintiff claims Defendants Silvers and Ferguson should have

verified the spelling of the perpetrator’s name, searched multiple

spellings, or conducted a photo lineup.

     But the qualified immunity analysis does not hold officers to the

benefit of hindsight. It looks at what reasonable officers in their shoes

could have concluded. A reasonable officer confronted with Ms. Carter’s



                                   19
identification of her assailant by Plaintiff’s name (unaware of any

mispronunciation, mis-hearing, or misspelling), seeing the description

provided by the RMS system for Plaintiff, and knowing that Plaintiff was

the only match identified by RMS could have believed probable cause

existed to arrest Plaintiff.

      Plaintiff claims Defendants Ferguson and Silvers are not entitled

to qualified immunity because they failed to conduct a reasonable

investigation, specifically by failing to enter alternate spellings of the

name “Roderick” and “Rogers” in the RMS system, interview Plaintiff

before making the arrest, or conduct a photographic lineup. (Dkt. 92 at

6.) Plaintiff cites a series of cases in which the Eleventh Circuit found

officers’ investigations so inadequate as to preclude qualified immunity.

(Id. at 2–6.) Those cases, however, do not impose a “reasonableness”

standard that permits a court, after the fact, to parse the adequacy of an

officer’s investigation with the benefit of hindsight, trying to identify

other investigative steps an officer could have (or perhaps should have)

taken.   Indeed, such an analysis is antithetical to the notion that

qualified immunity allows officers to make mistakes, protecting all but

knowing violators and the plainly incompetent. Rather, the cases place



                                   20
clear parameters around the term “reasonable” in the qualified immunity

analysis of probable cause.

     The Eleventh Circuit, for example, has explained that the

“reasonable investigation” requirement means the “officers must

investigate objectively and consider all information available to them at

the time.” Kingsland, 382 F.3d at 1229. As part of this, they “may not

choose . . . not to obtain easily discoverable facts.” Id. Likewise, if they

know of exculpatory evidence, they may not refuse to investigate it. Gray

v. City of Roswell, 486 F. App’x 798, 801–02 (11th Cir. 2012).

     For example, in Kingsland, the plaintiff and a police officer were

involved in a car accident, both claiming the other person ran a traffic

light. 382 F.3d at 1223. The police arrested her for driving under the

influence of alcohol. Id. at 1224. When she passed a breathalyzer, they

tore up those charging documents and arrested her for driving under the

influence of cannabis, claiming they smelled it on her and ordering a

urine test. Id. Police dismissed that charge some time later when the

urine test was negative. Id. at 1225.

     The plaintiff sued the officers, claiming they manufactured

probable cause to arrest her and protect their fellow officer from liability



                                    21
for the accident. Id. In denying qualified immunity, the Eleventh Circuit

held that the plaintiff had presented evidence that the officers conducted

the investigation in a biased fashion. They asked her no questions at the

scene, even though she told them the officer ran the light. Id. at 1223.

They ignored the fact that she claimed to have suffered a head injury,

and after telling her they were taking her to the hospital, arrested her

instead. Id. at 1230. They changed the basis for her arrest from being

under the influence of alcohol to cannabis. Id. at 1224. The evidence to

support this alternative allegation was weak and made in the complete

absence of any investigation. Id. at 1233. Two officers testified that they

smelled marijuana coming from the truck, a fact omitted from the arrest

affidavit. Id. at 1224 n.5. Another officer said the odor came from her

breath, while a fourth said it did not come from her breath but her

“person.” Id. at 1224. It was undisputed, however, that the officers —

claiming an odor from the truck or her — never searched the truck for

drugs, called a drug dog to confirm the presence or use of drugs, or did

anything else to find any drugs. Id. at 1223. And, as explained above,

later tests confirmed the plaintiff had not used drugs.       Id. at 1225.

Finally, the Eleventh Circuit noted that the officers did not interview



                                    22
either any witnesses at the scene about the cause of the accident, even

though the plaintiff told them the officer ran the light. Id. at 1224. They

simply accepted their fellow officer’s claim that the plaintiff ran the light.

Id.

      Based on this record, the Eleventh Circuit held the plaintiff

presented evidence showing the officers “chose to either ignore or

misrepresent [key] facts” provided to them, conducted their investigation

“in a biased fashion,” and “elect[ed] not to obtain easily discoverable

facts.” Id. at 1229. The Court further found that the plaintiff had raised

a genuine issue of material fact that the officers did this to create the

appearance of probable cause to protect their fellow officer. Id. at 1231.

The Court found this evidence of intentional misconduct was enough to

prevent qualified immunity. Id. at 1233. After all, no reasonable officer

knowing of this misconduct could believe probable cause existed.

      [T]he facts support a conclusion that the arrest affidavit
      included recklessly or deliberately false statements that are
      material to a finding of arguable probable cause. If the
      defendants fabricated or unreasonably disregarded certain
      pieces of evidence to establish probable cause or arguable
      probable cause, as alleged, reasonable officers in the same
      circumstances and possessing the same knowledge as the
      defendants could not have believed that probable cause
      existed to arrest the plaintiff.



                                     23
Id. at 1233.

     Similarly, in Gray v. City of Roswell, the owner of a house removed

a tenant’s belongings, placed then in the tenant’s truck, and covered them

with a tarp. 486 F. App’x at 799–800. She then locked the tenant out of

the house. Id. at 800. Police officers were called when the tenant tried

to get back inside. Id. He claimed the owner had inflicted more than

$5,000 in damages to his property and gave the officers a list of the

damaged items. Id. The officers did not inspect the property and, in fact,

knew that some of the property on the list was undamaged. Id. Still,

they arrested the owner for criminal damage to property. Id.

     The Eleventh Circuit held that — when faced with knowledge that

some items on the tenant’s list were undamaged — the officers had an

obligation to conduct some further investigation. Id. at 801–02. They

had information suggesting the tenant “was not providing ‘reasonably

trustworthy information’ ” which prevented them from relying on that

information as the sole basis for probable cause.     Id. at 802.   More

investigating was necessary. See also Howard v. Gee, 538 F. App’x 884,

890 (11th Cir. 2013) (holding arguable probable cause lacking when

defendant “made little or no attempt to investigate the incident,”



                                   24
accepted one party’s statement, ignored another party’s statement, and

spoke with no identified witnesses); Gray v. Ferdarko, 982 F. Supp. 2d

1348, 1352–53 (N.D. Ga. 2013) (holding qualified immunity unavailable

when officers “manufacture probable cause by solely considering the

inculpatory evidence . . . while turning a blind eye to the exculpatory

evidence”).

     These cases do not allow a district court to sit back with the benefit

of hindsight and pontificate about what else investigating officers could

have done, measuring their efforts by some amorphous standard of

reasonableness as a prerequisite to qualified immunity. Rather, the

caselaw explains that officers may not claim the protection of qualified

immunity if they conduct a biased investigation, knowingly or recklessly

rely on false information, or intentionally turn a blind eye to easily

obtainable information that might challenge their judgment of probable

cause.

     Plaintiff presents no evidence Defendant Officers Ferguson or

Silvers did any of that here. There is no evidence or allegation, for

example, that the officers held any bias against Plaintiff or had any

motive to bring charges against him. There is also no allegation or



                                   25
evidence that they recklessly or deliberately relied on false information

against Plaintiff. Plaintiff claims they should have tried alternative

spellings of “Roderick” or “Rogers.” That would have been a good idea.

But Plaintiff provides no evidence the officers considered alternative

spellings at the time and then turned a blind eye to the possibility of

running them through RMS.

     Plaintiff also claims the officers should have conducted a photo

lineup, giving Ms. Carter a chance to see Plaintiff’s photograph, and

should have interviewed Plaintiff, giving him a chance to exonerate

himself. But the College Park Police Department has several Standard

Operating Procedures (“SOP”) that provide officers with guidance on how

to perform investigations. (Dkts. 59-27 ¶ 25; 68 ¶ 25.) One of the SOPs

states that officers may identify suspects in many ways, including when

a victim, such as Ms. Carter, knows the suspect. (Dkts. 59-27 ¶ 27; 68

¶ 27.) The SOPs also provide that officers should avoid performing a

show-up (that is, presenting a suspect to an eyewitness shortly after a

crime) whenever possible given the suggestiveness of that practice.

(Dkts. 59-27 ¶ 28; 68 ¶ 28.)




                                   26
     As for assault investigations, the SOPs provide that after

interviewing the victim and considering any other available information,

officers should determine the best plan, which may be an arrest if

sufficient cause is found. (Dkts. 59-27 ¶ 29; 68 ¶ 29.) The SOPs state

that “[o]nce suspects are identified, a warrant for their arrest should be

obtained.” (Dkts. 59-27 ¶ 30; 68 ¶ 30.) So, while one could say today that

a photographic lineup would have been a good idea, the Department’s

SOPs explain why a reasonable officer would not necessarily do so as part

of his investigation under these circumstances.

     Plaintiff contends the dispute about whether Ms. Carter said her

assailant ran a business on Riverdale Road or an auto body repair shop

on Riverdale Road (as Defendant Officers claim) or that he sold t-shirts

(as she stated in her declaration) prevents summary judgment. After all,

Defendant Silvers testified that Ms. Carter’s statement that her

assailant ran a business on Riverdale Road was the “primary reason” he

applied for the warrant. (Dkt. 78 at 26:5–8.) Defendants Ferguson and

Silvers’s claims to qualified immunity would be stronger if their

testimony were undisputed. But, as explained in detail above, arguable

probable cause existed even without this information. And there is no



                                   27
allegation or evidence that Defendants Ferguson and Silvers recognized

this discrepancy and intentionally ignored it so they could make a case

against Plaintiff. The factual dispute, therefore, is immaterial and does

not preclude summary judgment. Rugendorf v. United States, 376 U.S.

528, 532 (1964) (holding that disputed fact, being “of only peripheral

relevancy to the showing of probable cause, and, not being within the

personal knowledge of the affiant, did not go to the integrity of” the

probable cause determination).

     Both Defendant Officers testified that they believed they had

probable cause to arrest Plaintiff, at the time and with the information

they possessed.    (See, e.g., Dkt. 78 at 76:19–22 (“Q. And when you

arrested Mr. Roderick Jermaine Rogers, . . . did you believe you had

probable cause to arrest him? A.[Silvers] At the time, yeah.”).) The Court

finds Defendant Officers had at least arguable probable cause to arrest

Plaintiff. Defendants then did not violate Plaintiff’s constitutional rights

and are thus entitled to qualified immunity on Plaintiff’s federal

malicious prosecution claim.




                                    28
                 b.     Clearly Established Law

     Even if Plaintiff could show Defendants Ferguson and Silvers

violated his constitutional rights, he has failed to show the right was

clearly established at the time of the alleged violation. To avoid summary

judgment, Plaintiff must show that, at the time of the violation, the law

gave Defendants fair warning that their alleged treatment of Plaintiff

was unconstitutional.

     A constitutional right is only clearly established for qualified

immunity purposes if “every reasonable official would have understood

that what he is doing violates that right.” Reichle v. Howards, 566 U.S.

658, 664 (2012) (internal quotation marks omitted) (alteration adopted).

Put differently, “existing precedent must have placed the statutory or

constitutional question beyond debate” to give the official fair warning

that his conduct violated the law. Id.; McClish v. Nugent, 483 F.3d 1231,

1248 (11th Cir. 2007) (“The critical inquiry is whether the law provided

[defendant officers] with ‘fair warning’ that [their] conduct violated the

Fourth Amendment.”).      The Supreme Court has explained that the

question is “whether it would be clear to a reasonable officer that the

conduct was unlawful in the situation he confronted.” See Saucier v.



                                   29
Katz, 533 U.S. 194, 202 (2001). “If the law did not put the officer on notice

that his conduct would be clearly unlawful, summary judgment based on

qualified immunity is appropriate.” Id. at 202.

     A plaintiff typically shows that a defendant’s conduct violated

clearly established law by pointing to “materially similar precedent from

the Supreme Court, [the Eleventh Circuit], or the highest state court in

which the case arose.” Gates, 884 F.3d at 1296. While the facts of the

case need not be identical, “the unlawfulness of the conduct must be

apparent from pre-existing law.” Coffin v. Brandau, 642 F.3d 999, 1013

(11th Cir. 2011).

     In White v. Pauly, the Supreme Court reiterated “the longstanding

principle that ‘clearly established law’ should not be defined ‘at a high

level of generality.’ ” 137 S. Ct. 548, 552 (2017) (quoting al-Kidd, 563

U.S. at 742). The Supreme Court held that to defeat a claim of qualified

immunity, a plaintiff must “identify a case where an officer acting under

similar circumstances as [the defendant] was held to have violated the

Fourth Amendment.”       Id.   “[G]eneral statements of the law are not

inherently incapable of giving fair and clear warning to officers.” Id.

(internal quotation marks omitted). “[T]he clearly established law must



                                     30
be ‘particularized’ to the facts of the case,” however. Id. The Supreme

Court has also explained that avoiding qualified immunity does “not

require a case directly on point, but existing precedent must have placed

the statutory or constitutional question beyond debate.” Mullenix v.

Luna, 136 S. Ct. 305, 308 (2015).

     Fair warning can also arise from two other sources.             First,

“[a]uthoritative judicial decisions may ‘establish broad principles of law’

that are clearly applicable to the conduct at issue.” Gates, 884 F.3d at

1296. Second, “it may be obvious from ‘explicit statutory or constitutional

statements’ that conduct is unconstitutional.”          Id. at 1296–97.

Regardless of the method, “the preexisting law must make it obvious that

the defendant’s acts violated the plaintiff’s rights in the specific set of

circumstances at issue.” Youmans v. Gagnon, 626 F.3d 557, 563 (11th

Cir. 2010). In this way, qualified immunity does what it should: it “gives

government officials breathing room to make reasonable but mistaken

judgments by protecting all but the plainly incompetent or those who

knowingly violate the law.” City & Cty. of San Francisco v. Sheehan, 135

S. Ct. 1765, 1774 (2015) (internal quotation marks omitted) (alterations

adopted).



                                    31
     There is no case from the U.S. Supreme Court, the Eleventh Circuit,

or the Georgia Supreme Court with similar factual circumstances that

would have put Defendants Ferguson and Silvers on notice that it was

unconstitutional to arrest Plaintiff based on the facts they had at the

time. Nor has Plaintiff cited any precedential authority that would have

made it obvious to the Officer Defendants that arresting an individual

based on a name and physical description would violate Plaintiff’s

constitutional rights. See Youmans, 626 F.3d at 563.

     The cases Plaintiff cites do not apply. He cites Tillman v. Coley,

886 F.2d 317 (11th Cir. 1989). But, in that case, the defendant sheriff

arrested a woman named Mary Tillman after an undercover officer

claimed to have bought drugs from a woman named Mary Tilma. Id. at

318. The sheriff admitted he knew Mary Tilman was forty-one and police

had identified the suspect as in her twenties. Id. He further admitted

that he had “serious doubts” about his identification of her but conducted

no other investigation. Id. Indeed, he admitted that he arrested the

plaintiff merely to identify her and not because he had sufficient probable

cause to charge her. Id. at 319.




                                    32
     This case is nothing like that. Defendants Ferguson and Silvers

had no doubts about the accuracy of their identification. To the contrary,

they testified that they believed the description of Plaintiff was “spot-on”

to Ms. Carter’s description of her attacker. (Dkt. 59-27 ¶ 9; 68 ¶ 9.)

Tillman would have put them on notice that they could not have arrested

Plaintiff while seriously doubting their efforts to identify him. It also

would have put them on notice they could not arrest Plaintiff merely to

exclude him as the assailant. But that is not what happened here.

     Plaintiff also cites Daniels v. Bango, a case in which an undercover

deputy intentionally made false statements in his probable cause

affidavit. 487 F. App’x 532, 538 (11th Cir. 2012). The Eleventh Circuit

also found the defendant recklessly omitted material information when

he did not include known inconsistencies in his arrest-warrant

application. Id. at 539. The Court held that “when an officer possesses

information that would cause a reasonable officer to have serious doubts

about the identity of a suspect, the officer is required to take additional

steps to confirm the suspect’s identity before submitting the warrant

application or include the contradictory information in the warrant

application.” Id. at 537 (quoting Tillman, 886 F.2d at 321). This record



                                    33
contains no evidence that these Defendants made any deliberately false

statements, recklessly omitted material facts, or had any doubts, let

alone “serious doubts” about the identity of the suspect. Daniels v. Bango

did not put Defendants on notice that their conduct would violate clearly

established law.

     No evidence shows Defendants Ferguson and Silvers were aware of

any “red flags” that should have alerted them to the inaccuracy of their

identification.    No evidence suggests they knowingly included false

information in the arrest warrant. Such a lack of evidence shows that

each of Plaintiff’s cited cases fails to put the “constitutional question

beyond debate.” See Mullenix, 136 S. Ct. at 308.

     During oral argument, Plaintiff cited Cozzi v. City of Birmingham,

892 F.3d 1288 (11th Cir. 2018).      That case could not have warned

Defendants that their conduct in 2014 was clearly unlawful, as the

Eleventh Circuit decided Cozzi years after Defendants Ferguson and

Silvers mistakenly identified Plaintiff. And the officers in that case had

and ignored “easily verifiable exculpatory information” — specifically,

that the plaintiff had only one tattoo while the perpetrator was known to




                                   34
have multiple visible tattoos. Cozzi, 892 F.3d at 1294. These Defendant

Officers have no such “easily verifiable exculpatory information.”

     On the other hand, Defendants cite cases showing that mistaken

arrests like the one at issue do not violate clearly established law.

Defendants, for example, cite Chapman v. City of Atlanta, to counter

Plaintiff’s argument that — after Ms. Carter said her assailant sold t-

shirts — they could not have arrested Plaintiff since they knew he ran an

auto repair business. See 192 F. App’x 922, 924 (11th Cir. 2006). In

Chapman, the Eleventh Circuit held that a mistaken arrest of a white

female was reasonable even though the suspect was a black female. Id.

at 923 (“The glaring inconsistency is that [the plaintiff] is white.”). The

Eleventh Circuit recognized that “in the face of many similarities, one

material difference will not transform a reasonable arrest into an

unreasonable one.” Id. at 924. If a blatant discrepancy in an immutable

characteristic such as race does not make an arrest unlawful, then a

discrepancy in whether the suspect sold t-shirts or owned a business

likewise does not.

     Plaintiff has not shown that, at the time of the arrest, Defendants

Ferguson and Silvers had fair warning that making an arrest based on a



                                    35
name and a physical description alone would violate Plaintiff’s

constitutional rights. The Court thus holds Defendants Ferguson and

Silvers are entitled to the protection of qualified immunity on the § 1983

malicious prosecution claim.

                 c.    Claims against Defendant Sergeant Ware
                       and Defendant Lieutenant Patterson

     Plaintiff asserts claims against Defendants Ware and Patterson but

does not discuss their specific conduct in response to their motions for

summary judgment.        Perhaps Plaintiff believes they are somehow

vicariously liable for the acts of Defendants Ferguson and Silvers.

     Plaintiff presents no evidence Defendants Ware and Patterson

knew of the manner by which the other officers identified Plaintiff as the

man who assaulted Ms. Carter, knew they had not shown her a photo

lineup, or were aware of the extent of their investigation (or lack thereof).

They had no involvement with Ms. Carter’s interview or the RMS search

of “Roderick Rogers.” (See Dkt. 78 at 34:19–35:1 (testifying that Silvers

called Ware after Silvers ran Plaintiff’s name and “I told him what I had,

what she [Ms. Carter] told me, and what I found in the computer”).)

     The evidence viewed in the light most favorable to Plaintiff fails to

establish either that Defendants Ware and Patterson violated Plaintiff’s


                                     36
constitutional rights or that their conduct violated clearly established

law. They are entitled to qualified immunity.

           2.   Count III – First Amendment Retaliation Claim
                Against City of College Park

     Plaintiff alleges that the City retaliated against him for filing his

§ 1983 claims by issuing municipal code citations against him. (Dkt. 67

at 21–22.) To prevail on a First Amendment retaliation claim, a plaintiff

must prove three things:     “first, that [plaintiff’s] speech or act was

constitutionally protected; second, that the [government actor’s]

retaliatory conduct adversely affected the protected speech; and third,

that there is a causal connection between the retaliatory actions and the

adverse effect on speech.” Abella v. Simon, 522 F. App’x 872, 874 (11th

Cir. 2013) (quoting Bennett v. Hendrix, 423 F.3d 1247, 1250 (11th Cir.

2005)).

     Plaintiff satisfies the first element, as both the United States and

Georgia Constitutions consider the filing of a lawsuit protected free

speech. See GA. CODE ANN. § 9-11-11.1; Royalty Network, Inc. v. Harris,

756 F.3d 1351, 1357 (11th Cir. 2014). In weighing the second element,

the Eleventh Circuit employs an objective standard to determine whether

the alleged retaliatory conduct “would likely deter a person of ordinary


                                   37
firmness.”   Bennett, 423 F.3d at 1254.      Whether the plaintiff’s First

Amendment rights were “actually chilled” — a subjective question — is

not relevant in this inquiry. Id. at 1251.

     Plaintiff filed his complaint against the City on May 13, 2016. (Dkt.

67 at 8.)    Five days later, Councilman Gay asked the City Code

Enforcement Officer to “start [the] process to remove storage bin and

derelict vehicle at business on Riverdale Drive.”        (Dkt. 72-4.)   That

afternoon, the officer issued Plaintiff a citation for a “derelict vehicle” on

his car shop premises.6 (Dkt. 59-19.)

     Plaintiff alleges the City adversely affected his constitutionally

protected speech by retaliatorily issuing him a citation. (Dkt. 67 at 21.)

Given that Plaintiff already filed his complaint with this Court before he

received any citation and has since continued to pursue it, however, the

City’s actions did not deter him. (Id. at 8–9.) The City therefore could

not have adversely affected his protected speech.          And there is no

evidence in the record that a code citation would deter a person of




6 The City ultimately dismissed this citation because Ms. Porter
incorrectly cited a code section not intended for auto repair shops. (Dkt.
59-1 at 10.)


                                     38
ordinary firmness from filing a complaint.     Even if this Court used a

subjective standard in weighing this element, Plaintiff cannot show

issuing the citation adversely affected him since he later filed an

amended complaint to include this count against the City. (Dkt. 17 ¶ 74.)

Plaintiff points to no evidence creating a material fact about whether the

City’s actions deterred him from exercising his First Amendment rights.

       Plaintiff also fails to establish the third element of a First

Amendment retaliation claim: a causal connection between his complaint

and the later citations he received from the City. To satisfy this element,

a plaintiff must show that “the defendant was subjectively motivated to

take the adverse action because of the protected speech.”        Castle v.

Appalachian Tech. Coll., 631 F.3d 1194, 1197 (11th Cir. 2011). If the

plaintiff accomplishes this, the burden shifts to the defendant to show

that he “would have taken the same action in the absence of the protected

conduct.” Id. If the defendant meets this burden, the law protects him

from liability. Id.

       Plaintiff alleges the City had some subjective motivation to issue

him a citation because of the complaint he filed against it. (Dkt. 67 at

21.)    Plaintiff believes that Councilman Gay ordered the code



                                    39
enforcement officer to issue the citation after learning of Plaintiff’s

complaint. (Id. at 21–22.) No evidence supports this allegation. The

record contains no evidence Councilman Gay knew about the lawsuit

when he asked the enforcement officer to start removing vehicles.

Councilman Gay testified that he did not know of Plaintiff’s lawsuit until

a City Council Executive Session on June 6, 2016, more than two weeks

after he spoke with the enforcement officer. (Dkt. 72-1 at 34:16–18.)

Additionally, Mr. Oscar Hudson, the enforcement officer’s supervisor who

allegedly directed her to issue the citation, testified that he did not know

about the complaint until the City’s attorneys contacted him — long after

the officer issued the citation. (Dkt. 74 at 56:18–24.)

     Plaintiff seeks to raise an issue of fact by pointing to Councilman

Gay’s testimony that he “just can’t remember” exactly when he learned

of the lawsuit. (Dkt. 67 at 22.) But he does remember that he first

learned of the lawsuit during a City Council executive session. (Dkt. 72

at 71:2–8.) City documents show that the first Executive Session after

the City Attorney received notice of the suit occurred on June 6, 2016

— 19 days after Plaintiff’s May 18th code citation. (Dkts. 59-27 ¶ 43; 68

¶ 43.) Plaintiff points to no evidence to call this timeline into question.



                                    40
     Plaintiff also cites no evidence that Councilman Gay ordered the

enforcement officer to issue a citation on Plaintiff’s business.        The

evidence shows that he merely asked her to “start [the] process to remove

storage bin and derelict bin at business on Riverdale Drive.” (Dkt. 72-4.)

The officer, unaware of the lawsuit, acted within her own discretion in

issuing Plaintiff a citation. (Dkt. 72-1 at 49:18–25.)

     Plaintiff further contends there is a causal connection between his

complaint and the citation he received five days later, arguing that there

is “close temporal proximity” between these events. (Dkt. 67 at 23.)

“[T]emporal proximity is relevant to proving causation.” Stallworth v.

Tyson, 578 F. App’x 948, 951 (11th Cir. 2014).           It is not, however,

dispositive. No evidence in this case suggest Councilman Gay ordered

the citation or even knew about the complaint when the officer issued the

citation. Without evidence the City acted because of his complaint, the

mere temporal proximity cannot satisfy Plaintiff’s burden of showing the

City’s subjective motivation for adverse action.

     Even if Plaintiff could meet this burden, the City has shown that it

would have taken the same action without the protected complaint. The

citations Plaintiff received on May 18, 2016, and afterwards were



                                    41
legitimate and stemmed from Plaintiff’s continued noncompliance with

the City’s code. (Dkt. 59-1 at 10–12.) Plaintiff has a history of code

violations, something Councilman Gay testified as a “really long-term

issue.”    (Dkt. 72-1 at 60:23–24.)   This history, along with Plaintiff’s

continued noncompliance, shows that the City would have issued this

citation regardless of Plaintiff filing his complaint. Plaintiff thus fails to

raise an issue of material fact as to the third requirement of a First

Amendment retaliation claim.

      Because the City shows a lack of evidence to support Plaintiff’s

First Amendment retaliation claim and Plaintiff has not provided specific

facts to create a genuine issue of material fact for trial, the Court grants

the City summary judgment on this count.

      B.     State-Law Claims & Municipal Immunity

             1.   Negligence Claim Against Defendant City of
                  College Park

      Plaintiff asserts a negligence claim against Defendant City of

College Park. (Dkt. 17 ¶¶ 75–82.) He claims that because the City

maintained a liability insurance policy that provides coverage and

indemnification for liability arising from its operation of the police

department, the City waived its sovereign immunity. (Id. ¶ 77.) Plaintiff


                                      42
argues the City may be held liable for the negligence of its police officers.

(Dkt. 67 at 23.)

     Under Georgia law, the official immunity of a city employee does

not implicitly protect the city from tort liability.        See Gilbert v.

Richardson, 452 S.E.2d 476, 484 (Ga. 1994). Municipalities instead can

invoke sovereign immunity (also called “municipal immunity”) against

tort claims. Barton v. City of Rome, 610 S.E.2d 566, 568 n.2 (Ga. Ct. App.

2005). The city, however, “may be liable for a [city] employee’s negligence

in performing an official function to the extent [it] has waived sovereign

immunity.”    Gilbert, 452 S.E.2d at 484.      A municipality waives its

sovereign immunity by buying liability insurance if the “policy of

insurance issued covers an occurrence for which the defense of sovereign

immunity is available, and then only to the extent of the limits of such

insurance policy.” GA. CODE ANN. § 36-33-1(a). “The party seeking to

benefit from the waiver of sovereign immunity has the burden of proof to

establish waiver. . . .” Murray v. Ga. Dep’t of Transp., 644 S.E.2d 290,

293 (Ga. Ct. App. 2007).




                                     43
     Defendant’s municipal liability insurance policy contains the

following provision:

     Because you are a public institution, you may be entitled to
     governmental immunity. This policy does not constitute a
     waiver of any governmental immunity to which you are
     entitled.

(Dkt. 86-1 at 5.)      Georgia courts have not addressed non-waiver

provisions in municipal insurance policies. Other states, however, have

analyzed this type of language and found that municipalities do not

waive their immunities when their insurance policies contain similar

non-waiver provisions. See Langley v. Curators of Univ. of Mo., 73 S.W.3d

808, 811 (Mo. Ct. App. 2002).

     In the context of a medical malpractice case, the Missouri Court of

Appeals held that a self-insurance plan did not waive sovereign immunity

when the plan contained a waiver that made clear “nothing in this Plan

shall be construed as a waiver of any governmental immunity of the

Employer, the Board of Curators of the University of Missouri nor any of

its employees in the course of their official duties.”   Id. (alterations

adopted). The court explained that “[a] public entity does not waive its

sovereign immunity by maintaining an insurance policy where that

policy includes a provision stating that the policy is not meant to


                                   44
constitute a waiver of sovereign immunity.” Id.; see also Hammer v. City

of Osage Beach, 318 F.3d 832, 841 (8th Cir. 2003) (finding city’s insurance

policy contained language expressly limiting city’s liability beyond

specific statutes); Wright v. Gaston Cty., 698 S.E.2d 83, 89 (N.C. Ct. App.

2010) (holding plaintiff’s claim barred by insurance provision stating that

statutory and common law immunities were not waived); Lunsford v.

Renn, 700 S.E.2d 94, 100 (N.C. Ct. App. 2010) (granting summary

judgment for defendant when insurance policy made clear it did not

waive governmental immunity).

     Plaintiff alleges that whether Defendant waived sovereign

immunity by buying liability insurance creates a disputed issue of fact.

See Gray v. Ector, 541 F. App’x 920, 926 (11th Cir. 2013) (reversing grant

of summary judgment because disputed issue of fact about whether an

insurance policy covered an occurrence and therefore waived city’s

sovereign immunity). This case, however, is distinguishable because

Defendant’s insurance policy contains an express non-waiver provision,

while the insurance policy in Gray did not. This is the expected result

because “sovereign immunity is not an affirmative defense that must be

established by the party seeking its protection.        To the contrary,



                                    45
immunity from suit is a privilege that is subject to waiver by the State,

and the waiver must be established by the party seeking to benefit from

the waiver.” Fulton Cty. Sch. Dist. v. Jenkins, 820 S.E.2d 75, 77 (Ga. Ct.

App. 2018) (internal quotation marks and citation omitted).

        Defendant preserved its sovereign immunity through the purchase

of liability insurance because the policy included an express non-waiver

provision. See GA. CODE ANN. § 36-33-1(a) (authorizing a municipality to

waive its sovereign immunity by buying liability insurance if the “policy

of insurance issued covers an occurrence for which the defense of

sovereign immunity is available, and then only to the extent of the limits

of such insurance policy” (emphasis added)). The insurance policy itself

limited the waiver of sovereign immunity, as contemplated by § 36-33-

1(a).

        The City of College Park thus has not waived its sovereign

immunity and remains immune from tort liability. The Court finds that

no genuine issue as to any material fact exists on this issue and grants

Defendants summary judgment on Count IV.




                                   46
IV.   Conclusion

      The Court GRANTS Defendants’ Motion for Summary Judgment

(Dkt. 59).

      SO ORDERED this 3rd day of September, 2019.




                               47
